                                             Case 3:17-cv-00039-JD Document 253 Filed 01/04/19 Page 1 of 3




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        FEDERAL TRADE COMMISSION,                        Case No.17-cv-00039-JD
                                                          Plaintiff,
                                   5
                                                                                             FINAL PRETRIAL ORDER
                                                   v.
                                   6

                                   7        D-LINK SYSTEMS, INC.,
                                                          Defendant.
                                   8

                                   9            The bench trial will be conducted under the terms of this order on January 14, 2019, or at a

                                  10   later date set by the Court in response to the government shutdown.

                                  11   I.       SCHEDULE
                                  12               1. The trial days are Monday through Thursday. The Court reserves Friday for other
Northern District of California
 United States District Court




                                  13                    matters.

                                  14               2. Trial will be held from 9:00 a.m. to 2:00 p.m. each trial day, with two 15-minute

                                  15                    breaks and no lunch recess.

                                  16               3. Each side will have a total of 17.5 hours for all in-court proceedings, including

                                  17                    opening remarks of up to 30 minutes per side. The Court will take closing

                                  18                    arguments off the clock.

                                  19               4. No motions may be filed during trial without prior approval by the Court.

                                  20               5. After both sides rest, the Court will set a date for final argument and the submission

                                  21                    of proposed findings of fact and conclusions of law. The parties should assume

                                  22                    that there will be one week between close of evidence and final argument.

                                  23   II.      TRIAL PROCEDURES
                                  24               1. Chambers copies. The Court reminds the parties that they must submit chambers

                                  25                    copies as directed by the Court’s Standing Orders for Civil Cases and Jury Trials.

                                  26                    In particular, the parties should coordinate and submit joint copies of exhibits and

                                  27                    any other materials.

                                  28               2. Deposition designations. The parties should complete their designations of
                                              Case 3:17-cv-00039-JD Document 253 Filed 01/04/19 Page 2 of 3




                                   1                  deposition testimony before trial. The Court will take as evidence deposition

                                   2                  testimony that is presented during trial. Testimony not presented in court may not

                                   3                  be used by either party in post-trial proceedings, briefs or arguments.

                                   4               3. Oversize exhibits. The Court will accept e-copies of admitted oversize exhibits in

                                   5                  lieu of printed versions. Oversize exhibits should be accompanied by a printed

                                   6                  chart or summary highlighting the portions of the exhibit the sponsoring party is

                                   7                  relying on.

                                   8               4. Witnesses. All witnesses are excluded from hearing testimony by any means

                                   9                  until they are excused from the stand. FRE 615. By joint agreement, each side

                                  10                  will disclose the next day’s witnesses and exhibits by 5:00 p.m. the court day

                                  11                  before. That means Friday for Monday testimony. For each witness called to

                                  12                  testify, the examining party should have a separate binder of testimony exhibits
Northern District of California
 United States District Court




                                  13                  ready for the Court.

                                  14               5. Exchange of opening demonstratives. The parties should exchange any

                                  15                  demonstratives for opening statements by 5:00 p.m. on the court day before trial.

                                  16               6. Computer set-up: The parties should contact the Courtroom Deputy, Lisa Clark,

                                  17                  to arrange access to the courtroom for computer set-up.

                                  18   III.     MOTIONS IN LIMINE
                                  19               1. FTC No. 1: GRANTED. D-Link failed to disclose Kuang-Chun Hung in its

                                  20                  initial disclosures or amended disclosures, and did not provide a good reason or

                                  21                  justification for this omission. The FTC has established prejudice from the

                                  22                  untimely identification of Hung. D-Link’s contention that the FTC knew about

                                  23                  Hung from other sources is no excuse for D-Link’s default. Ollier v. Sweetwater

                                  24                  Union High Sch. Dist., 768 F.3d 843, 862-63 (9th Cir. 2014). The failure to

                                  25                  disclose also violated the Court’s Standing Order for Civil Cases. Hung is

                                  26                  excluded as a witness. Fed. R. Civ. P. 26, 37(c).

                                  27               2. FTC No. 2: TENTATIVELY GRANTED. D-Link won dismissal of its

                                  28                  Taiwanese parent corporation, D-Link Corporation, based on its representations
                                                                                        2
                                             Case 3:17-cv-00039-JD Document 253 Filed 01/04/19 Page 3 of 3




                                   1                 that the parent had nothing to do with D-Link Systems, Inc.’s statements to

                                   2                 consumers or its security practices. The Court will not allow an end run around

                                   3                 those representations at trial. A final ruling on admissibility is deferred pending a

                                   4                 proffer at trial by D-Link about the relevance and admissibility of any materials it

                                   5                 intends to use from the parent corporation.

                                   6              3. FTC No. 3: GRANTED. All foreign language documents must have a certified

                                   7                 translation into English as a condition of admissibility. Foreign language

                                   8                 documents without a translation will not be admitted. To the extent a party intends

                                   9                 to use documents with portions in English and a foreign language, the English parts

                                  10                 can be used and the foreign language parts should be completely redacted if they

                                  11                 are not accompanied by a translation.

                                  12              4. FTC No. 4: DEFERRED pending proof at trial.
Northern District of California
 United States District Court




                                  13              5. D-Link No. 1: GRANTED as warranted for specific evidence at trial.

                                  14              6. D-Link No. 2: GRANTED as warranted for specific evidence at trial.

                                  15              7. D-Link No. 3: GRANTED as warranted for specific evidence at trial.

                                  16   IV.     OTHER ISSUES
                                  17              1. Interpreter. At D-Link’s request, the Court will request a Mandarin language

                                  18                 interpreter to be available during trial.

                                  19              2. Newer lawyers. The vitality of our trial courts depends on training the next

                                  20                 generation of trial counsel. The Court encourages the parties to have lawyers in

                                  21                 their first five years of practice examine a witness or handle some other in-court

                                  22                 proceeding that has a speaking role.

                                  23           IT IS SO ORDERED.

                                  24   Dated: January 4, 2019

                                  25

                                  26
                                                                                                   JAMES DONATO
                                  27                                                               United States District Judge
                                  28
                                                                                         3
